Case 3:20-cv-00036-BJD-JRK Document 85 Filed 10/27/20 Page 1 of 6 PageID 752



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION




SARAH MCCRIMMON and CARON
DETTMANN, as Co-Administrators
of the Estate of Curtis
Dettmann,

                 Plaintiffs,

v.                                          Case No. 3:20-cv-36-J-39JRK

CENTURION OF FLORIDA, LLC,
et al.,

               Defendants.
______________________________

                                   ORDER

     Before the Court is Defendants’ joint motion to stay discovery

(Doc. 75; Motion). Defendants seek a stay in discovery until the

Court rules on their pending motions to dismiss. See Motion at 3-

4. They argue that if the motions are granted, the case would be

“fully resolve[d],” and even if the motions are only partially

granted, the “issues and number of defendants will likely be

streamlined.” Id. at 4. Defendants assert, “[B]eginning discovery

before the Court resolves the motions to dismiss will impose an

undue burden and significant costs.” Id.

     Plaintiffs oppose the requested relief (Doc. 76; Pl. Resp.),

arguing Defendants’ motions to dismiss are not “a slam-dunk,” and
Case 3:20-cv-00036-BJD-JRK Document 85 Filed 10/27/20 Page 2 of 6 PageID 753



the claims asserted against Defendants are not “dubious.” See Pl.

Resp. at 3.

      In support of their motion, Defendants rely primarily upon

the following statement in an Eleventh Circuit decision: “Facial

challenges to the legal sufficiency of a claim or defense, such as

a   motion   to   dismiss   based   on       failure   to    state   a   claim   for

relief, should . . . be resolved before discovery begins.” See

Motion at 3 (quoting Chudasama v. Mazda Motor Corp., 123 F.3d 1353,

1367 (11th Cir. 1997) (footnote omitted)).

      The factual and procedural history of the Chudasama case are

significantly different than those in this case. Indeed, the

Eleventh Circuit made the above statement in recognition that the

district court “effectively abdicate[d] its responsibility to

manage [the] case” by never ruling on a motion to dismiss that was

ripe for over eighteen months and refusing to rule on discovery

disputes the parties routinely brought before the court. Id. at

1356, 1360, 1361-62.

      The court was particularly concerned that the district court

compelled    Defendants     to   respond       to   “vague    and    overly   broad

discovery requests” on all claims, including a “dubious” and

“legally unsupported” fraud claim, which was the sole count the

defendants moved to dismiss and which “significantly enlarge[d]

the scope of discovery.” Id. at 1357, 1368. It was in this context

that the court held, “[W]hen faced with a motion to dismiss a claim

                                         2
Case 3:20-cv-00036-BJD-JRK Document 85 Filed 10/27/20 Page 3 of 6 PageID 754



for relief that significantly enlarges the scope of discovery, the

district court should rule on the motion before entering discovery

orders, if possible. The court’s duty in this regard becomes all

the   more    imperative     when   the       contested   claim   is   especially

dubious.” Id. at 1368.

      District courts have since noted Chudasama does not stand for

the proposition that discovery must be stayed when a motion to

dismiss is pending. See, e.g., Romacorp, Inc. v. Prescient, Inc.,

No. 10-22872-CIV, 2011 WL 2312563, at *2 (S.D. Fla. June 8, 2011)

(“Various courts have recognized that [Chudasama] does not stand

for the broad proposition that a court must stay discovery when

there is a pending motion to dismiss.”); Bocciolone v. Solowsky,

No. 08-20200-CIV, 2008 WL 2906719, at *1 (S.D. Fla. July 24, 2008)

(“Since the Eleventh Circuit handed down Chudasama, it has been

analyzed     on   numerous   occasions,        and   courts    have   consistently

rejected     any per     se requirement         to    stay    discovery    pending

resolution of a dispositive motion.”).

      Notably,     the   Middle     District’s       Civil    Discovery   Handbook

expressly notes a motion to stay discovery is not justified simply

because a motion to dismiss is pending: “Normally, the pendency of

a motion to dismiss or a motion for summary judgment will not

justify a unilateral motion to stay discovery pending resolution

of the dispositive motion. Such motions for stay are rarely

granted.” M.D. Fla. Civil Discovery Handbook I.E.4.

                                          3
Case 3:20-cv-00036-BJD-JRK Document 85 Filed 10/27/20 Page 4 of 6 PageID 755



     A stay of discovery should be the exception rather than the

rule. “Ultimately, the proponent of the stay bears the burden of

demonstrating its necessity, appropriateness, and reasonableness.”

Ray v. Spirit Airlines, Inc., No. 12-61528-CIV, 2012 WL 5471793,

at *1 (S.D. Fla. Nov. 9, 2012). In considering whether a party

satisfies its burden on a motion to stay discovery, a court should

“take a preliminary peek” at the motion to dismiss to see if “there

appears to be an immediate and clear possibility that it will be

granted.” Feldman v. Flood, 176 F.R.D. 651, 652 (M.D. Fla. 1997).

     Absent a clear indication a case will be dismissed in its

entirety, a motion to stay should be denied. See, e.g., Datto v.

Fla. Int’l Univ. Bd. of Trustees, No. 1:20-CV-20360, 2020 WL

3576195, at *2 (S.D. Fla. July 1, 2020) (denying the defendant’s

motion to stay discovery because the plaintiff did not raise “an

especially dubious” claim, unlike the plaintiff in Chudasama); Ray

v. Spirit Airlines, Inc., No. 12-61528-CIV, 2012 WL 5471793, at *2

(S.D. Fla. Nov. 9, 2012) (declining to stay discovery because a

preliminary peek at the motion to dismiss and response did not

indicate the case was “surely destined for dismissal”); S.K.Y.

Mgmt. LLC v. Greenshoe, Ltd., No. 06-21722-CIV, 2007 WL 201258, at

*2 (S.D. Fla. Jan. 24, 2007) (denying the motion to stay because

a preliminary review of the motion to dismiss showed it was more

likely than not that some claims would survive).



                                     4
Case 3:20-cv-00036-BJD-JRK Document 85 Filed 10/27/20 Page 5 of 6 PageID 756



     The Court has preliminarily reviewed Defendants’ motions to

dismiss (Docs. 63, 64, 68) and Plaintiffs’ consolidated response

(Doc. 72). Defendants raise arguments that, if successful, could

result in the dismissal of the claims against them. However,

Plaintiffs offer colorable arguments in response. Additionally,

Plaintiffs do not assert claims that appear obviously “dubious” or

legally unfounded. See Amended Complaint (Doc. 12). Rather, the

primary   constitutional    claims   are    straightforward:    Plaintiffs

allege Defendants were deliberately indifferent to the serious

medical needs of decedent, Curtis Dettmann, who died from a medical

condition that Defendants failed to identify and treat despite Mr.

Dettmann’s   complaints,     requests,     and   obviously   deteriorating

physical condition. See generally Amended Complaint.

     Upon review, the Court is not convinced it is more likely

than not that all claims against all Defendants are destined for

dismissal such that a stay in discovery is warranted. Defendants’

unsubstantiated assertion that engaging in discovery now will

“impose an undue burden” on them is insufficient to justify a stay

in discovery when a “preliminary peek” at the motions to dismiss

does not impress upon the Court that all claims against Defendants

are likely to be dismissed. See Ray, 2012 WL 5471793, at *3 (noting

the defendant did not identify “in any specific and tangible way




                                     5
Case 3:20-cv-00036-BJD-JRK Document 85 Filed 10/27/20 Page 6 of 6 PageID 757



the   unreasonable   discovery    burdens   it   [would]   face   absent   a

stay”).1

      Accordingly, the Court denies Defendants’ joint motion to

stay discovery (Doc. 75).

      DONE AND ORDERED at Jacksonville, Florida, this 27th day of

October 2020.




Jax-6
c:
Counsel of Record




      1The undersigned expresses no opinion on whether the motions
to dismiss will ultimately be meritorious, as those motions are
pending before the Honorable Brian J. Davis, United States District
Judge.
                                     6
